Citation Nr: 1550053	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for depression, including as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 60 percent from April 18, 2012 and in excess of 10 percent from May 24, 2012, for coronary artery disease (CAD), status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran had active service from January 1995 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On the Veteran's February 2012 VA Form 9, the Veteran requested a hearing before the Board.  However, in a June 2015 correspondence, the Veteran, through his representative, indicated that he no longer wished to appear for the hearing.  Therefore, the Board finds that there is no hearing request pending.  

In a June 2015 correspondence, the Veteran, through his representative, requested that the record be held open for 90 days to permit him time to submit additional evidence.  The claim was held in abeyance until after the requested time period ended.  In September 2015, the Veteran's representative again requested that the record be held open for 45 days.  The claim was held in abeyance until after the requested time period ended.  Most recently, in October 2015, the Veteran's representative requested that the Veteran be held open until November 15, 2015, to permit the submission of "additional argument and evidence."  The claim was held in abeyance until after the requested time period ended.  

After the period of abeyance had expired, but before the Board issued a decision, the Veteran's submitted additional evidence and argument, along with a waiver of RO consideration.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for depression, including as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's sleep apnea is related to service.   

2.  In a November 2015 correspondence, the Veteran, through his representative, informed the Board that he was withdrawing his increased rating claim for CAD, status post myocardial infarction.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, his sleep apnea was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).


II. Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

The Veteran has a current disability - namely sleep apnea.  Next, there is evidence of an in-service incurrence.  Specifically, there is evidence that the Veteran suffered from sleep problems, fatigue, and snoring, which potentially could be symptoms of sleep apnea.  

In July 2002, while in service, the Veteran was seen at the National Naval Medical Center's behavioral healthcare clinic in Bethesda, for complaints of trouble sleeping.  The Veteran reported that he thought his symptoms came from health concerns associated with his heart attack in 2001, as well as occupational stress at his current duty station.  The examining specialist diagnosed the Veteran with occupational problems and primary insomnia, rule out mood disorder, not otherwise specified. 

Post-service, in December 2008, the Veteran attended a sleep study orientation class designed for patients for whom a sleep study - polysomnography - was requested.  In February 2009, the Veteran underwent a sleep study at home.  The study recorded moderate oxygen desaturations and loud snoring.  He was diagnosed with obstructive sleep apnea, moderate by frequency of events, and assigned a continuous positive airway pressure (CPAP) machine to manage his symptoms.  The specialist noted that the Veteran had complained of frequent snoring; possible apneas/gasping in sleep; and excessive daytime sleepiness.  The specialist also noted the Veteran's medical history of obesity, coronary disease and hypertension. 

In a May 2009 correspondence, the Veteran stated that he began having trouble sleeping after his heart attack in 2001 (he is now service-connected for this heart disability).  He stated that he had a hard time sleeping at night and during the day.  He stated that he sought a psychiatrist for his sleeping problems and was recommended sleeping pills, which were unsuccessful.  

The Veteran was afforded a VA examination in October 2009 where the examiner noted the Veteran's diagnoses of hypertension, post myocardial infarction disability and sleep apnea.  The Veteran reported that he had sleep apnea in service, but was never diagnosed with it.  The Veteran reported that during service, he felt fatigued and told his supervisors about it to no avail.  The examiner opined that the Veteran's sleep apnea was not related to service.  In support of the opinion, the examiner reasoned that there was no objective evidence of obstructive sleep apnea diagnosed during service; the Veteran was diagnosed with sleep apnea many years after service and the Veteran's report of fatigue is non-specific and did not signify sleep apnea.  

In a July 2010 report, Dr. P.G., a cardiologist, noted that the Veteran's heart was stable.  He noted that the Veteran had a diagnosis of sleep apnea and used a CPAP at night.  He stated, "We have found in cardiology that sleep apnea can be a contributing factor for coronary artery disease in long-term as well as cardiac dysrhythmias . . . It was seen more likely that confirmation of sleep apnea could be a contributing factor to coronary artery disease and have been a contributing factor to [the Veteran's] previous [myocardial infarction] MI and intervention." 

In a July 2011 correspondence, the Veteran's wife stated that before the Veteran had his heart attack, he did not snore or have noticeable breathing issues.  She stated that she recalled the Veteran telling her that he requested to have a sleep study, but was never referred for one. 

Since the October 2009 examiner only appeared to address the Veteran's symptom of fatigue, the RO sought an addendum medical opinion regarding the etiology of the Veteran's sleep apnea.  The December 2011 specialist noted that the Veteran's claims folder was reviewed and that a reexamination of the Veteran was not necessary.  The specialist opined that the Veteran's sleep apnea was not incurred in or caused by complaints that occurred in October 2001 and July 2002 or related to the Veteran's wife's statements regarding symptoms.  The specialist also opined,

Snoring and fatigue are very nonspecific symptoms, according to the medical literature, 40% of general population snores during the course of night.  Fatigue is a subjective lack of physical or mental energy that is perceived by the individual or caregiver to interfere with usual and desired activities by fatigue itself is not causally or proximately related to the sleep apnea specifically since it is very prevalent symptoms in general population without any specific pathology.  Therefore, snoring or fatigue are not good criteria for routine sleep studies.  Therefore the Veteran and his wife's claim that the military person[n]el were negligent in sleep study resulting his cardiac even for the veteran is unfounded.  It is a generally accepted fact that a person with coronary artery disease [is] at higher risk for sleep apnea, but that does not mean all the patients with sleep apnea have coronary artery disease or vice versa.  The Veteran had no symptoms of heart disease prior to 9/2001, and there [were] no symptoms of sleep apnea prior to 2008.  

In response to Dr. P.G.'s note, the December 2001 specialist noted that Dr. P.G.'s statement regarding the Veteran's sleep apnea was "pure conjecture without any objective evidence to show his rationale for his opinion."

In November 2015, the Veteran submitted a letter from A.C., registered nurse, who states that she had reviewed the Veteran's claims folder.  A.C. defines obstructive sleep apnea (OSA) and its common symptoms with citation to appropriate medical treatises.  She opines that "It is impossible to determine the exact date of onset of [the Veteran's] OSA; however[,] there are reports of OSA symptoms while he was on active duty."  She further explains that the Veteran's symptoms of difficulty sleeping at night, after his 2001 myocardial infarction, and fatigue are indicators of untreated OSA.  She agrees that the symptom of fatigue alone does no signify OSA.  However, she opines "the [V]eteran had additional symptoms suggesting OSA while on active duty, beyond his complaints of fatigue."  She cites to the Veteran's wife's reports of the Veteran's in-service daytime hypersomnolence, evidenced by daytime tiredness, urge to sleep without notice, loud snoring and erratic breathing.  She further explains the significance of the Veteran's 2002 insomnia diagnosis and the combination of the Veteran's in-service symptoms, including erratic breathing, snoring, difficulty sleeping, obesity and fatigue.  She concludes that it is at least as likely as not the Veteran's sleep apnea was first manifested during service.  

The Board finds that the opposing medical opinions from the December 2011 VA specialist and A.C. are of equal probative value.  They were both were offered by medical professionals.  They were based on the Veteran's statements, as well as his medical and treatment history.  When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, both opinions offer a plausible basis for the conclusions offered. 

In considering the evidence of record, the Board finds that the evidence of record for and against the claim are in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection sleep apnea is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Withdrawal

In a November 2015 correspondence, the Veteran, through his representative stated that he wished to withdraw his increased rating claim for CAD.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.


ORDER

Entitlement to service connection for sleep apnea is granted.

The claim for entitlement to a rating in excess of 60 percent from April 18, 2012 and in excess of 10 percent from May 24, 2012, for CAD, status post myocardial infarction, is dismissed.  

REMAND

The Veteran was afforded a VA examination in August 2012 regarding his claim for depression.  The examiner opined that the Veteran did not meet the diagnostic criteria for depression or any other Axis I condition under the DSM-IV.  No further opinion was provided.  However, the examiner did not address conflicting medical evidence which showed that the Veteran had a diagnosed mental health disability.  
A May 2002 treatment note from the Branch Medical Clinic indicates that the medical facility in Bethesda referred the Veteran to the psychology department due to his symptoms of anxiety.  An August 2011 psychology consultation indicates that the Veteran had an Axis I diagnosis of an adjustment disorder with both depression and anxiety and a global assessment functioning (GAF) score of 65.  An October 2011 Psychology note indicates that he Veteran had been taking his antidepressant medication and reported sleeping better.  December 2011, February and May 2012 VA psychology notes indicate that the Veteran expressed his feelings regarding the loss of his mother, to whom he was close, and feeling anxious about his upcoming heart surgery.  The specialist noted an assessment of adjustment disorder with both depression and anxiety on each occasion.  

The Board finds that a remand is necessary for another VA examination, by a different examiner, to determine the etiology of any diagnosed mental disorder, including on a direct or secondary basis.  In that regard, there is evidence that the Veteran may have had a nervous disorder in service.  Alternatively, there is evidence that the Veteran may suffer from depression, secondary to his service-connected disabilities.  The August 2012 examiner noted that the Veteran was inappropriate throughout the examination.  The Veteran is reminded to be respectful to the examiner and cooperative in order to permit the examiner to provide an accurate and thorough medical opinion.  The Veteran is prohibited from asking the examiner personal or inappropriate questions.  The Veteran has an obligation to assist VA in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate mental health VA examination (by an examiner other than the August 2012 VA examiner).  The electronic claims file should be provided to the examiner for review and the examiner should note that it has been reviewed.  The examiner is asked to provide an opinion as to the following:

a)  Whether the Veteran has a diagnosed mental health disability.  If so, provide all diagnoses.

The examiner is asked to reconcile any contradictory medical evidence, including but not limited to, August, October and December 2011 and February and May 2012 VA treatment records which show a diagnosis of an adjustment disorder with both depression and anxiety.  

b)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed mental health disability was incurred in or caused by service.

The examiner's attention is directed to a May 2002 treatment note from the Branch Medical Clinic which indicates that the medical facility in Bethesda referred the Veteran to the psychology department due to his symptoms of anxiety.  

c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed mental health disability is caused by his service-connected disabilities, particularly his heart disability.

d)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's mental health disability is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected disabilities, including but limited to, the Veteran's heart disability.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's mental health disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to any service- disability, including but not limited to, the Veteran's heart disability.  

The examiner's attention is directed to the May 2012 VA psychology note which indicates that the Veteran reported feelings on anxiousness preceding his heart catheterization.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


